ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --

)
)
)
)
)

Under Contract No. W91B4M-09-C-7073

APPEARANCE FOR THE APPELLANT:
Owner/General Manager

APPEARANCES FOR THE GOVERNMENT: Raymond M. Saunders, Esq.
Arrny Chief` Trial Attomey
MAJ Stephen P. Smith, JA
Trial Counsel

ORDER OF DISMISSAL

In its 20 February 2017 response to the Board’s 16 February 2017 Order, appellant
admitted it had not provided the contracting officer with a signed certification prior to
filing this appeal, but did so on that date. In correspondence dated 24 March 2017, the
government indicated that the contracting officer would review the contractor’s
20 February 2017 signed certified claim and issue a decision. By Order dated 31 March
2017, the Board informed the parties that it intended to dismiss this appeal unless either
party objected within 14 days of the date of the Order. The Board has not received an
objection from either party.

Accordingly, this appeal is dismissed without prejudice to a timely appeal from
the contracting officer’s final decision or deemed denial of the contractor’s claim.

Dated: 25 Apri12017

,/

 

r)l /'_/ j :, 7 / /
l ’. l,/' /’r -,L- 4. {,,,_.-...._.,,
. .'/” /" ` / / `"
/_ , 4//////,/. ZL/>» 5

MARK N. sTElviPLEI(
Administrative Judge
Vice Chairman

Armed Services Board
of Contract Appeals

I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60742, Appeal of

_, rendered in conformance with the Board’s

Charter.

Dated:

 

JEFFREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals